IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

L. RAY BROOKS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1230

KEVIN ODUM,

      Respondent.

___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

L. Ray Brooks, pro se, Petitioner.

Kevin Odum, pro se, Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.